Lee, J.
The Illinois Central Railroad Company, which operates a line of railroad through the Town of Sumner, Mississippi, one of the two county seats of Tallahatchie County, and which maintains a depot at that point with an agent to serve the public from 7:25 A. M. to 4:25 P. M. each day, Monday through Friday, was joined by Railway Express Agency, Inc. in a petition to the Public Service Commission to discontinue their agencies from January 1st through August 31st, of each year, thus making them prepay stations for that period, but, for the balance of the year, that is, from September 1st through December 31st, during the cotton season, the agencies would be revived. The Town of Sumner contested the petition.
The proof showed that, if the relief prayed for was granted, the depot at Sumner would be locked during the eight-month period, as stated above, and would be manned by no railroad personnel whatever. No agent would be present to receive outgoing, or deliver incoming, shipments. The consignees of carload or less than carload shipments would be required either to establish credit with the Railroad Company, or have their shipments prepaid at the points of origin. Except when a railroad truck and its driver or a train and its crew happened to be present, shippers would prepare bills of lading and deposit them in a box at the warehouse. The Railroad Company would accept no responsibility for the shipment however until one of its employees picked up the bills of lading, deposited in the box, and signed the same. Shippers, to get their bills of lading, would have to obtain a key, unlock the box, and thereby procure the same. Incoming shipments, less than carloads, would be placed in the warehouse by railroad employees; and *346consignees, in order to get their feight, would be required to obtain a key from a designated person, unlock the warehouse, and obtain the same. Breakage or damage could not be pointed out at the time as no agent of the Company would be present. Neither would there be an opportunity to make claim for damages through that office. Accommodations to shippers will be less at such a station. Pick-up and delivery service, in effect at present, is not contemplated in the proposal. Legal notice, by mail, would be one day late, because it would be sent from a nearby station, although shippers may waive this requirement and accept notice by telephone, if they have such facility.
The Public Service Commission, holding that the proposal as contained in the petition, would not conform to the provisions of Section 187 of the Constitution, declined to grant the relief prayed for. On appeal to the Circuit Court of Hinds County, the learned judge held that the proposed prepay station would amount to a substantial compliance with the Constitution, and that elacticity in interpretation should be indulged in order to meet changing economic conditions. He therefore reversed and set aside the order of the Commission. Prom the judgment entered, the Town appealed.
The question for determination is whether or not a depot, maintained for eight months in the year in the manner here inabove set out, constitutes a substantial compliance with Section 187 of the Constitution.
The Constitution of 1890 took effect on November 1, 1890, before the railroad here in question was built. Section 197 thereof required all owners or projectors of railroads thereafter to be built, either entirely within the State, or partly in this State and partly in another state, or in other states, to incorporate under the laws of his State.
No reference whatever to railroad depots generally was made in the Constitution. But it was specifically *347provided that, where a railroad passed through a county seat, a depot should he established and maintained therein. This was provided by Section 187 thereof, which is as follows: “No railroad hereafter constructed in this state shall pass within three miles of any county seat without passing through the same, and establishing and maintaing a depot therein, unless prevented by natural obstacles: Provided, Such town or its citizens shall grant the right of way through its limits, and sufficient grounds for ordinary depot purposes.”
The reason for the adoption of this provision was that, prior to 1890, railroad companies, in a number of instances, had refused to build their lines through county seats. Mississippi Constitutions by George H. Ethridge, p. 348. The framers of the Constitution were evidently of the opinion that, in the future, newly built railroads, if they passed within three miles of a county seat, should serve the town and its citizens. To that end, and to make certain that there would be no recurrence of refusals in such cases by railroads, it was expressly provided by Section 187, supra, that a railroad, if it passed within three miles of the county seat, must pass through such county seat and establish and maintain a depot therein, unless prevented by natural obstacles, if the town or its citizens would grant the right-of-way and sufficient grounds for ordinary depot purposes.
This Court in State v. Railroad Company, 86 Miss. 172, 38 So. 732, in passing on the purpose and intent of Section 187, pointed out why the framers of the Constitution made the distinction between county seats and other towns saying: “the reason for the distinction which was made between county seats and other towns being most probably that the framers of the constitution realized that to make the section apply to all towns would inevitably tend to discourage the building of other railroads, and would thus materially retard the development of many sections of the state. Hence the section was *348restricted in its application to county seats alone, the purpose undoubtedly being to protect the interests of the county which had expended money in the erection of public buildings, and of citizens who had invested their money at the same place because of the existence of the building-s and the permanent location there of the seat of justice, by securing to such towns and their citizens the facilities and advantages afforded by railroad transportation, and protecting the property situated in such towns from being depreciated and practically destroyed in value by the building up of another competing town at the nearest point on the railroad. We hold that the true meaning of Sec. 187 is that the burden is imposed upon every railroad company whose road passes within three miles of any county seat to run through the corporate limits of the town as they exist at the date of the construction of such road, and to maintain therein a depot, unless such construction be absolutely prevented, not by increased cost or greater engineering difficulty, but by ‘natural obstacles’ which cannot reasonably be overcome. ’ ’
In addition to protecting the interest of a county and its citizens in the value of property in the county seat, it might have also been said that, in those days, most taxpayers paid their taxes in the coin and currency of the realm, going to the county seat in person to do so; that the courts, both circuit and chancery, held their terms at the county seat, where people were called as litigants, jurors, or witnesses; that the board of supervisors, the managers of the county’s business, held their meetings at the county seat; that citizens were required to go to the county seat oftentimes for the execution, and, at all events, for the recordation, of deeds and other conveyances; and that professional talent and counsel could be obtained at the county seat. In other words, the county seat was an important place in the life of the citizenship of the county, and was a place necessarily *349frequented by many of the citizens. Consequently, the railroad, passing within three miles, was not only required to pass through, but in addition, to establish and maintain a depot therein so that the people generally, when they found it necessary to go to the county seat, would be able to transact any and all business which it might be necessary or convenient for them to have with the railroad company. Besides, an agent at the depot or station would facilitate and assure prompt and convenient service of process in controversies between the county and its citizens and the railroad company.
In 1890, except for animal drawn vehicles such as carts, buggies, surreys and wagons, the principal means for passenger travel and freight deliveries was by railroads. At that time, this means of transportation had not attained its full expansion, and many lines were subsequently built. Depots, in those days, were places where passengers were received and discharged and where freight was accepted for shipment and was delivered to consignees. Employees were present for that purpose and to serve the needs of potential patrons. They were not locked buildings without personnel as contemplated by the proposal in this case.
 It is conceivable and beyond the wildest stretches of the imagination that the framers of the Constitution, in the year 1890, when they required railroads to establish and maintain depots in county seats, intended that this mandate would be satisfied by the construction of a building, which would be called a depot, but which, for eight months of the year, would be locked, with no agent present to transact business with the people, and further maintained in the manner shown in the statement of facts in this case.
 The purpose and intent of the framers of the Constitution at the time of its adoption must be preserved. In State v. Railroad Company, supra, this Court said: “A constitution is framed for the guidance and *350government of the whole people, and words used therein are to he given their usual and popular signification and meaning; and, unless that he the manifest intention of the framers of the instrument, phrases or terms susceptible of two different interpretations are not usually to be given a restricted, narrow, or technical construction.” There was no equivocation in Section 187. The establishment and maintenance of depots in county seats was not limited to cases in which such depots might be reasonably necessary for the public convenience. The State had the power to lay down the conditions upon which railroads could be built. Section 197, supra. It did lay down the conditions, and the same were in effect when the railroad here in question was built. No judicial question can be involved. Section 187 is simply one of the “Thou Shalts” of the supreme law of the State, and this provision cannot be nullified by a strained and unjustified interpretation.
 In 1889, just a short time before the adoption of the Mississippi Constitution of 1890, the Supreme Court of North Carolina in Land v. The Wilmington and Weldon Railroad, 104 N. C. 48, 10 S. E. 80, with reference to what the terms ‘ ‘ a regular depot,? ’ or “ station, ’ ’ of railroads signified at that time, said: “such depots or stations imply, ordinarily, such suitable and sufficient buildings, erections and appliances as may be necessary in receiving and delivering freights, and for the temporary protection of the same until they shall be transported or delivered to the persons entitled to have them, and that the company has a business office there, and suitable agents and employees to receive and deliver freights, to give receipts, bills of lading for the same, and to do the like and similar service. They are settled, recognized places, to which shippers of freights may, at all appropriate times, go to ship, or receive the same. ’ ’
The appellants, in their belief, cite a number of eases from other jurisdictions in which definitions of depots *351or stations are given. None of these decisions are analogous to the question now before the Court. Other cases from this jurisdiction are also cited, but none of them involved a construction of Section 187. In Citizens of Stringer v. G. M. & O. R. Company, 229 Miss. 1, 90 So. 2d 25, and Mississippi Public Service Commission (Town of Lorman, Mississippi) v. I. C. R. R. Company, et al., 235 Miss. 47, 108 So. 2d 573, prepay stations in the small Towns of Stringer and Lorman, similar to the proposal in the present case, were approved because the public convenience did not require a full-time agency. But Section 187 was not involved in those cases. The towns were not county seats. Besides, the establishment and maintenance of those stations was governed by statute, namely, Section 7847, Code of 1942, Recompiled, the topical provision and the first sentence of which are as follows: “Necessary depots to be maintained. Every railroad shall establish and maintain such depots as shall be reasonably necessary for the public convenience, and shall stop such of the passenger and freight trains at any depot as the business and public convenience shall require. * * * ”
The basic consideration in the foregoing statute is the public convenience and necessity. That, obviously, is a judicial question. The Court was manifestly correct in its use in those opinions of the following language to wit: “We have no statute which imposes upon a railroad company the absolute duty to maintain an agency station. In the absence of such a statute, the duty of the railroad company, if any, is to maintain an agency station where it is reasonably necessary to do so and where the public convenience requires it.”
 The maintenance of the depot, as proposed, does not comply with Section 187 of the Constitution. Under that provision, in addition to a building for the receipt and delivery of freight, the Railroad Company must have an agent or agénts at appropriate times during *352reasonable business hours available to serve shippers and consignees of freight, and meet fully the requirements of a railroad depot or station.
From which it follows that the circuit court erred in reversing and setting aside the order of the Public Service Commission. Consequently the judgment of the circuit court is reversed, the petition is dismissed with prejudice, and judgment will be rendered here for the appellant.
Reversed, petition dismissed with prejudice, and judgment for appellant.
McGehee, G. J., and Hall, Kyle, Arrington and Ethridge, JJ., concur.